DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vachon US2005/0263279 in view of Needham US2014/0299316.
Regarding claim 1, Vachon teaches a method for monitoring downhole, comprising:
routing a hydraulic control line 34a to a downhole tool 36 to enable hydraulic actuation of the downhole tool (actuation on piston 50);
connecting a downhole pressure gauge 82 (described in ¶0030) to the hydraulic control line at a downhole location such that the downhole pressure gauge is less than 100 feet from the downhole tool (where 82 is shown adjacent the downhole tool 36, and thus is within 100 feet from the tool);
determining a baseline pressure profile (the stored signals described in ¶0031) with respect to operation of the downhole tool; and
using data (Figure 4) from the downhole pressure gauge in comparison with the baseline pressure profile to determine operational characteristics of the downhole tool.
Vachon does not teach using the data for pre-failure identification after measuring during testing to provide a baseline pressure profile during normal operation, and identify deviations from the baseline, and identify deviations from the baseline pressure profile.
Needham teaches that it is well-known in the art to monitor data from downhole pressure sensor 30 to identify/detect impending failure (which is the same as pre-failure) ¶0028. Needham teaches taking pressure measurements ¶0028 “For example, a pressure increase detected by the sensor 30 while the well tool 12 is in the well can indicate an impending failure of the well tool due to well fluids entering the chamber 24. If the chamber 24 is used operationally for storage of fluid pressure (e.g., as a pressurized nitrogen or other gas chamber, as a liquid spring, etc.), the sensor 30 can be used for monitoring the pressure level in the chamber as the well tool 12 is operated in the well. A pressure decrease detected by the sensor 30 can indicate leakage from the fluid pressure storage”, which can be interpreted as normal operation.  A pressure decrease or increase indicates that a baseline signal must necessarily be provided in order to detect these pressure changes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Vachon in view of Needham to use the data from downhole for pre-failure identification purposes, after measuring during testing to provide a baseline pressure profile during normal operation, and identify deviations from the baseline, such that a failure can be anticipated.
Regarding claims 2-4, Vachon further teaches using data (Figure 4) from the downhole pressure gauge comprises using the data to determine a malfunction of the downhole tool (wherein the term “malfunction” is broad, and thus is interpreted to include collection of pressure data in general to indicate operating status of the tool). Using data from the downhole pressure gauge comprises using the data to monitor operational positions (the operational states of the sleeve valve 26 as described in ¶0028) of the downhole tool. Using the data to determine health (wherein health and the above operational state are interpreted to be the same thing, since each indicate the status of the tool) of the downhole tool.
Regarding claims 5 and 6, Vachon teaches the invention substantially as claimed, as described above, but does not teach the data determines hydraulic control line leaks or buildup of precipitate on the downhole tool in a manner which resists operation of the downhole tool.
	Needham teaches a sensor 30 detection of a leak due to a drop of fluid pressure in a well tool 12 and detection of influx due to pressure increase ¶0028, downhole. 
	Such an influx could be considered to be precipitate, since unintended fluid inflows into the tool.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Vachon in view of Needham to use the detected pressure data from the sensors to determine if there is a leak (such as when pressure decreases) or if there is an influx (such as when pressure increases, to cause precipitate) in the control line of Vachon, as a means for performing a pressure test (as described in ¶0026 of Needham).
Regarding claim 7-9, Vachon teaches routing the hydraulic control line to a downhole valve/ a flow control valve 26 (sleeve valve is shown in Figure 2, which is both a downhole valve and a flow control valve, and is considered a safety valve as it controls fluid flow). Routing a plurality of hydraulic control lines 34a and b to the downhole tool.
Regarding claim 10, Vachon teaches the system for monitoring, comprising:
a well string 22 deployed in a borehole, the well string comprising:
the tool 36 coupled with the hydraulic control line 34a  and operated via hydraulic inputs delivered through the hydraulic control line;
a sensor coupled to the hydraulic control line to monitor pressure in the hydraulic control line, the sensor being located permanently downhole proximate the tool; and
a control module 32 at the surface, the control module being configured to collect data from the sensor and to compare the data to a baseline pressure profile, the control module outputting indications of pressure deviation relative to the baseline pressure profile (as described above and in ¶0028).
Vachon does not teach using the control module is configured to output an indication of the health of the tool.
Needham teaches in ¶0036 that it is well-known in the art to monitor data from downhole pressure sensor 30 to identify/detect impending failure of a well tool 12, wherein impending failure is an indication of the health of the tool, and wherein such output is provided to an operator ¶0033. Needham teaches taking pressure measurements ¶0028, wherein the sensor 30 can be used for monitoring the pressure level in the chamber as the well tool 12 is operated in the well. A pressure decrease detected by the sensor 30 can indicate leakage from the fluid pressure storage”, which can be interpreted as normal operation.  A pressure decrease or increase indicates that a baseline signal must necessarily be provided in order to detect these pressure changes. The recited indication is interpreted to be the same as the claimed outputting of indications. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Vachon in view of Needham to indicate the health of the tool to an operator for wellbore operation control by outputting indications of pressure deviations relative to the baseline pressure profile. 
Regarding claim 11, Vachon teaches the hydraulic control line comprises a plurality of hydraulic control lines 34a-b.
Regarding claim 12, Vachon teaches the sensor comprises a plurality of sensors ¶0030 (describes that the sensor can be attached to one or both control lines 34a and b).
Regarding claim 13, Vachon teaches the sensor comprises a downhole pressure/temperature gauge ¶0030 (wherein “pressure/temperature” is interpreted to be a pressure or temperature gauge).
Regarding claim 14, Vachon teaches the sleeve valve is shown in Figure 2, which is both a downhole valve and a flow control valve, and is considered a safety valve as it controls fluid flow.
Regarding claim 15, Vachon teaches the control module 32 is a surface control module as shown in Figure 1.
Regarding claim 16, Vachon teaches the control module outputs an indication of a problem with respect to actuation of the tool (wherein the term “problem” is broad and is interpreted to include different sleeve positions as described in ¶0031).
	Regarding claim 17, Vachon teaches the invention substantially as claimed, as described above, but does not teach the data determines hydraulic control line leaks or buildup of precipitate on the downhole tool in a manner which resists operation of the downhole tool.
	Needham teaches a sensor 30 detection of a leak due to a drop of fluid pressure in a well tool 12 and detection of influx due to pressure increase ¶0028, downhole. 
	Such an influx could be considered to be precipitate, since unintended fluid inflows into the tool.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Vachon in view of Needham to use the detected pressure data from the sensors to determine if there is a leak (such as when pressure decreases) or if there is an influx (such as when pressure increases, to cause precipitate) in the control line of Vachon, as a means for performing a pressure test (as described in ¶0026 of Needham).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vachon US2005/0263279 in view of Samuelson, et al. US2016/0090833 and Needham US2014/0299316.
Regarding claim 18, Vachon teaches a method, comprising:
coupling the above described pressure sensor to the above described hydraulic line associated with the above described downhole tool positioned along the well string;
mounting the pressure sensor to the well string proximate the downhole tool as shown in Figure 2;
deploying the well string to a downhole location as shown in Figure 1;
monitoring pressure data output by the pressure sensor ¶0031; and
based on the pressure data, determining an operational characteristic (sleeve position ¶0031) of the downhole tool during operation downhole.
Vachon does not teach the method step of based on the operational characteristic, scheduling interventions, chemical treatments, and/or other operations to prevent premature failure of the downhole tool. Vachon also does not teach 
Samuelson, et al. teaches a method of monitoring ¶0017 components 20 and determining if the components or sections 14 should be repaired or replaced ¶0018 (which is an operation), with a health monitoring system 10. Such repair or replace would necessarily prevent premature failure of a downhole tool by preventing chain-reaction failures.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Vachon in view of Samuelson, et al. to use the monitoring system to determine to schedule an operation to remove or repair a monitored section or component, thus necessarily preventing premature failure of a downhole tool.
Needham teaches taking pressure measurements ¶0028 “For example, a pressure increase detected by the sensor 30 while the well tool 12 is in the well can indicate an impending failure of the well tool due to well fluids entering the chamber 24. If the chamber 24 is used operationally for storage of fluid pressure (e.g., as a pressurized nitrogen or other gas chamber, as a liquid spring, etc.), the sensor 30 can be used for monitoring the pressure level in the chamber as the well tool 12 is operated in the well. A pressure decrease detected by the sensor 30 can indicate leakage from the fluid pressure storage”, which can be interpreted as normal operation.  A pressure decrease or increase indicates that a baseline signal must necessarily be provided in order to detect these pressure changes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Vachon in view of Needham to use the data from downhole for pre-failure identification purposes, after measuring during testing to provide a baseline pressure profile during normal operation, and identify deviations from the baseline, such that a failure can be anticipated.
Regarding claim 19, Vachon further teaches determining an operational position (sleeve position, as described above) of the downhole tool.
Regarding claim 20, Vachon teaches using data (Figure 4) from the downhole pressure gauge comprises using the data to determine a malfunction of the downhole tool (wherein the term “malfunction” is broad, and thus is interpreted to include collection of pressure data in general to indicate operating status of the tool).
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. Regarding applicant's arguments that Vachon in view of Needham does not teach the method step of determining a baseline pressure profile are refuted. Needham teaches taking pressure measurements, which can be interpreted as normal operation.  A pressure decrease indicates that a baseline signal must necessarily be provided.
Regarding claim 10, Applicant's arguments that Vachon and Needham do not disclose outputting indications of deviations relative to a baseline pressure profile are refuted. As described above, Needham teaches detecting a decrease in pressure, or a pressure drop, which necessarily requires at least an initial pressure measurement. This initial pressure measurement is considered the baseline pressure profile. The claims do not describe any further limitations regarding the baseline pressure profile, therefore, the broadest reasonable interpretation of the term "baseline pressure profile" is interpreted to include the previous pressure measurement of Needham.
Therefore, applicant’s arguments regarding dependent claims are similarly refuted.
Applicant's arguments that Vachon in view of Samuelson does not teach identifying the data output by the pressure sensor compared to the baseline pressure profile are persuasive. However, Needham teaches that it is known to establish a baseline pressure measurement to compare pressure measurements to determine if a failure has occurred, as described above. Such modification would be obvious as these are each well-known means for detecting and preventing failure in a wellbore.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        7/18/2022